Citation Nr: 1727141	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than April 2, 2014, for the assignment of a 100 percent rating for chronic nephritis with hypertension, anemia, and edema.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2015 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Newnan, Georgia, which granted a 100 percent rating for chronic nephritis and service-connection for associated hypertension, anemia, and edema, effective April 2, 2014.  

The Veteran's January 2016 VA Form 9 substantive appeal requested a hearing before the Board; however, he subsequently withdrew this request in February 2016.  See 38 C.F.R. § 20.704(e) (2016).  

In April 2016, the Board denied the claim of entitlement to an effective date earlier than April 2, 2014.  Thereafter, the Veteran appealed the matter to the Veterans Claims Court, and in January 2017, the Court Clerk issued an Order remanding the claim consistent with the parties' Joint Motion for Remand (JMR) of that same month.  

Thereafter, the Veteran requested that the Board allow 90 days before issuance of a decision to allow for the submission of additional evidence and/or argument. Additionally, he expressly waived any initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  As such, the Board has properly considered the April 2017 submission herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran filed his claim of entitlement to an increased rating for chronic nephritis on April 2, 2014.  

2.  Laboratory testing from as early as March 22, 2013, documents that the white blood cell count (WBC), red blood cell count (RBC), hemoglobin (HGB), and hematocrit (HCT) levels were each low, with levels of 2.7, 2.86, 9.2g/dL, and 29.6 percent, respectively (compared to respective reference ranges of 4.1 to 10.9, 4.20 to 6.30, 12 to 18 g/dL, and 37 to 51 percent), with noted flags for leukopenia and anemia macrocytosis.  

3.  Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that a factually ascertainable increase in disability occurred for the entire one-year period preceding the date of receipt of his April 2, 2014, claim.  


CONCLUSION OF LAW

The criteria for an effective date of April 2, 2013, for the assignment of a 100 percent rating for chronic nephritis with hypertension, anemia, and edema have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115(a), 4.115(b), Diagnostic Code (DC) 7502 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's service-connected chronic nephritis with hypertension, anemia, and edema is rated as 100 percent disabling from April 2, 2014, under DC 7502.  Under that diagnostic code, chronic nephritis is to be rated as renal dysfunction.

A noncompensable rating is warranted for renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under DC 7101.  A 30 percent rating is warranted for renal dysfunction manifested by albumin, constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  

A 60 percent rating is warranted for renal dysfunction manifested by constant albuminuria with some edema; or, definite decreases in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is warranted for a disability manifested by persistent edema and albuminuria with BUN (blood urea nitrogen) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

A 100 percent rating is warranted for a disability requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

The Veteran filed his claim of entitlement to an increased rating for chronic nephritis on April 2, 2014.  Therefore, in considering the appeal regarding an earlier effective date, the Board has considered the period from April 2, 2013, in order to determine whether the evidence demonstrates that a factually ascertainable increase in chronic nephritis occurred prior to April 2, 2014, to include within the one-year period preceding the date of receipt of the claim for increased compensation.  

Private laboratory results dated June 5, 2013, document WBC, RBC, HGB, and HCT levels were each low, with levels of 2.7, 2.86, 9.2g/dL, and 29.6 percent, respectively (compared to respective reference ranges of 4.1 to 10.9, 4.20 to 6.30, 12 to 18 g/dL, and 37 to 51 percent), with noted flags for leukopenia and anemia macrocytosis.  

Such laboratory results are relevant in light of an earlier May 11, 2005, laboratory report which documents that the Veteran's HBG level as 11.2, with no flags for leukopenia or anemia macrocytosis.  The RBC and HCT were also higher at that time, at 3.67 and 35.6 percent, respectively.  Additionally, the documented HBG level was actually 12.4, rather than 11.2 as stated in the January 2007 JMR.  In any event, such results are indicative of a worsening of the chronic nephritis with hypertension, anemia, and edema symptoms, especially because the October 2015 RO decision that awarded the Veteran's 100 percent rating considered symptoms related to his red blood cells.  

More recently, the Veteran submitted additional relevant private laboratory results which have been considered by the Board.  Such records document that as early as March 22, 2013, and throughout May 2013, his relevant lab results were decreased, and indicative of a worsening of his symptoms.  In particular, lab results from March 22, 2013, document that WBC, RBC, HGB, and HCT levels were each low, with levels of 3.8, 3.14, 10.0 g/dL, and 31.1 percent, respectively (compared to respective reference ranges of 4.1 to 10.9, 4.20 to 6.30, 12 to 18 g/dL, and 37 to 51 percent), with noted flags for leukopenia and anemia macrocytosis.  

After resolving reasonable doubt in favor of the Veteran, the documented laboratory results from March 2013 provide sufficient evidence of worsening symptomatology including the one-year period prior to the April 2, 2014, claim.  As such, an effective date of April 2, 2013, is warranted for the assignment of a 100 percent rating for chronic nephritis with hypertension, anemia, and edema.  To this extent, the appeal is granted.  

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

An effective date of April 2, 2013, for the assignment of a 100 percent rating for chronic nephritis with hypertension, anemia, and edema is granted.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


